                                                           THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9    MICHAEL D. CASTRO,                                       CASE NO. C17-0008-JCC
10                                Plaintiff,                   MINUTE ORDER
11                  v.

12    TRI MARINE FISH COMPANY, LLC,

13                                Defendant.
14

15             The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17             This matter comes before the Court on the Ninth Circuit Court of Appeals’ issuance of a
18   formal mandate in Plaintiff’s appeal (Dkt. No. 46). See Castro v. Tri Marine Fish Company,
19   LLC, Case No. 17-35703 (9th Cir. 2019). No later than May 17, 2019, the parties shall file a
20   joint status report not to exceed 10 pages that apprises the Court of the following:
21             1.        The status of the appeal;
22             2.        A brief statement regarding the issues to be resolved by this Court, in light of the
23   Ninth Circuit’s opinion; and
24             3.        If required, a proposed briefing schedule for the Court to resolve the pending
25   issues.
26             //


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 1
 1        DATED this 9th day of May 2019.

 2                                          William M. McCool
                                            Clerk of Court
 3
                                            s/Tomas Hernandez
 4
                                            Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 2
